Exhibit 10.2

EXCLUSIVE LICENSE AND DISTRIBUTION AGREEMENT

THIS EXCLUSIVE LICENSE AND DISTRIBUTION AGREEMENT (the “Agreement”) is made as
of the 3rd day of August, 2006, by and between REDUCT NV (further called
“Company”), a company organised and existing under the laws of Belgium with
registered office at Satenrozen la, Box 2, 2550 Kontich, Belgium, and GEOSPAT1AL
MAPPING SYSTEMS, INC., a company incorporated under the laws of the state of
Delaware, with registered office at 229 Howes Run Road, Sarver, Pennsylvania,
USA 16055 (further called “Geospatial”), the Company and Geospatial agree as
follows:

 

1. Definitions

 

1.1. “Affiliate” means an entity controlled by, controlling or under common
control with the identified Party.

 

1.2. “Company Products” or “Products” means the standardized Pipeline Mapping
Systems, as more particularly set forth in Schedule 1 hereof.

 

1.3. “Distribution Rights” means the rights granted by the Company to Geospatial
in Section 2.4 of this Agreement.

 

1.4. “End User” means a person or entity that acquires a Company Product from
Geospatial.

 

1.5. “License Rights” means the rights granted by the Company to Geospatial in
Sections 2.1-2.4 of this Agreement.

 

1.6. “Company Patents” (within Territory) means United States patent
No. 10/536,006, and any continuation, continuation-in-part, divisional,
substitution, extension, registration, confirmation, reissue, reexamination,
renewal or like filing of the foregoing patent, and any Canadian or Mexican
patents or patent applications that are counterparts to the foregoing patent,
and any subsequent patent or patent application in the United States, Australia,
Canada or Mexico for an improvement relating to any such inventions.

 

1.7. “Marks” means the trade names, logos, trademarks, and service marks set
forth on Schedule 1.7 hereto.

 

1.8. “Party” means, depending on the context, Company or Geospatial, and
“Parties” means the two entities collectively.

 

1.9. “Pipeline Mapping System” means all current and future standardized
Pipeline Mapping Systems. The main components of a standard Pipeline Mapping
System are an Orientation Measurement Unit and Reduction data transfer software
and X-Traction data processing software pre-installed on a portable device as
listed in Schedule 1.

 

 

Page 1 of 30



--------------------------------------------------------------------------------

1.10. “System Accessories” means accessories and spare parts produced by the
Company as listed in Schedule 1, as amended from time to time upon mutual
agreement.

 

1.11. “Territory” means North America, South America, and Australia.

 

1.12. “Transfer” means a sale, license, lease or other form of distribution or
transfer.

 

1.13. “Intercompany Sales” (IS): includes all cash payments made for Company
Products, maintenance fees and accessories and commisioned R&D. Intercompany
Sales excludes operational consulting fees, Exclusivity fees taxes, (export)
charges, duties, and travel and accommodation reimbursements.,

 

2. Grant of Licenses and Distribution Rights

 

2.1. The Company pursuant to this Agreement, and subject to the other conditions
and restrictions set forth herein (including without limitation Sections 3 and
24), the Company hereby grants to Geospatial, a non- transferable exclusivity
throughout the Territory to:

 

  2.1.1. promote, market, use, display and distribute the Company Products;

 

  2.1.2. use and provide services using Company Products

 

  2.1.3. use the Marks.

 

2.2. Geospatial may request Reduct to develop additions, adaptations, variations
or modifications to the Company Products. The Company retains the right to
refuse such request but may grant Geospatial, in writing, permission to have one
or more identified third parties develop the specifically requested additions,
adaptations, variations or modifications. The Company can decide to standardize
customized Company Products.

 

2.3. From time to time, Company may review its Company Products portfolio, but
Company will use reasonable efforts to supply or support transition to
new-generation Company Products.

 

2.4. The Company hereby appoints Geospatial as its exclusive distributor of the
Company Products in the Territory. Geospatial agrees that it will not, at any
time during the term of this Agreement, promote, distribute or sell any other
product in the Territory which is sold in competition with any of the Company
Products and/or Company Patents. Geospatial agrees that it shall not complement
distributors’ or sub-distributors’ existing tools with the Company Products or
technology to promote, distribute or sell a product in the Territory which is
sold in competition with any of the Company Products or Company Patents.
Geospatial may, with written approval of the Company, appoint one or more
sub-distributors for the Territory, as it deems appropriate. Geospatial
acknowledges it is solely responsible for the conduct and actions of the
sub-distributor, and will assure at all times that the sub-distributor operates
in accordance with this Agreement

 

 

Page 2 of 30



--------------------------------------------------------------------------------

2.5. Geospatial acknowledges and agrees that it is an independent distributor,
and not an agent of the Company, and that Geospatial is assuming all risks
associated with and related to its obligations arising out of this Agreement.
Geospatial’s compensation will be the difference between the price to be paid to
the Company and the price Geospatial will charge for the Products, such price to
be determined solely by Geospatial. This compensation is a material and
substantial inducement to Geospatial to enter into the Agreement.

 

3. Exclusivity

 

3.1. Notwithstanding anything in Section 2 of this Agreement to the contrary,
the License Rights and Distribution Rights shall be exclusive within the
Territory on the condition that, and only for so long as: (i) Geospatial pays
the Exclusivity fees as defined in Schedule 3.1 timely, and (ii) Geospatial
achieves at least 70% of its Intercompany Sales as defined in Schedule 3.1
hereof; and (iii) the Company is not otherwise entitled to terminate the License
Rights or Distribution Rights pursuant to this Agreement; and (iv) all other
payments are received on time.

 

3.2.

On January 15th of each year, starting in 2007, a base Exclusivity fee of €
100.000 ( One hundred thousand Euro) is due. At the latest on December 31st,
starting in 2007, the performance based Exclusivity fee settlement conform
Schedule 3.1 is due. For 2006, the payment and settlement of the Exclusivity
fees is due at the latest on December 31st, 2006.

 

3.3.

In addition to the annual Exclusivity fee described in article 3.2, Geospatial
will pay an additional fee of € 500.000 ( Five hundred thousand Euro), on
January 15th, 2007 and an additional fee of € 500.000 ( Five hundred thousand
Euro) on January 15th, 2008. Either or both payments are waved in case
Geospatial has a majority ownership in Company the moment the payment becomes
due.

 

3.4. Nothing in this Agreement shall cause Company to be found in breach on
account of Products Transferred within the Territory prior to the date hereof;
provided, however, that: (a) the Company shall not appoint Distributors other
than Geospatial in the Territory for the Company Products, and the Company shall
not allow Distributors, nor Geospatial to distribute outside their respective
territories for the respective Company Products, and the Company shall transmit
to Geospatial any orders or inquiries that it may receive with respect to orders
within the Territory for the Company Products, and in case of future
distribution of Company Products within the Territory by third parties other
than End Users, both Parties will agree on a course of action to restrict or
limit such distribution; (b) Company has accurately and comprehensively
disclosed all contracts or pending Transfers as required in Section 3.3 hereof;
and (c) the Company terminates its existing Canadian distributorship agreement
within 10 days of the date hereof, and terminates any other agreements or
contracts disclosed pursuant to Section 3.3 hereof as soon as is reasonably
practicable and permitted under those agreements or contracts without penalty to
Company.

 

 

Page 3 of 30



--------------------------------------------------------------------------------

3.5. Company sets forth in Schedule 3.3 hereof all agreements and pending
agreements (those in the course of negotiation, not yet concluded and which
Company either is obligated or otherwise intends to conclude notwithstanding
this Agreement) that relate to the Transfer of Products within the Territory,
and indicates whether and to what extent Company possesses the right under each
agreement to prevent the further use or Transfer of Products within the
Territory.

 

4. Distributorship Duties

 

4.1. Promotion. Marketing and Sales. Geospatial will engage in advertising,
sales promotion activities and sales in the Territory, in which the Products
will be designated by their correct Company name and identified as the Products
of the Company being marketed by Geospatial as an independent distributor for
the Company; and Geospatial will maintain a qualified sales and distribution
organisation which will call on such customers and potential customers in the
Territory as may reasonably be likely to purchase the Products. Geospatial shall
comply with the Intercompany Sales agreed upon as set forth in Schedule 3.1.
hereof.

 

4.2. Support and Service. Geospatial will maintain a staff of trained
technicians and a stock of spare parts as supplied by the Company and
recommended in the appropriate technical service manual to support the
installation, repair and maintenance of the Products. Additionally, technical
literature adequate to provide technical support and service to Geospatial’s
customers must be maintained. Geospatial will use its best efforts to respond to
and complete all service calls from owners of the Products in the Territory in a
prompt and workmanlike manner.

 

4.3. Training. Unless otherwise agreed by the Company, all of Geospatial’s
technicians who will be servicing the Products must be trained in classes as
required and made available by the Company covering the theory of operation,
repair and maintenance of the Products. The total costs other than the course
fees for Geospatial’s technicians to attend such classes shall be borne by
Geospatial.

 

4.4. Places of Business. Geospatial will establish, staff, equip and maintain
such place or places of business in such location or locations in the Territory
as it reasonably deems necessary to provide satisfactory customer service and
support and marketing coverage in the Territory.

 

4.5. General Conduct. Geospatial shall at all times conduct its business in such
a manner as will reflect favorably on the Company and the Products and will not
engage in any deceptive, misleading, illegal or unethical business practice.

 

 

Page 4 of 30



--------------------------------------------------------------------------------

4.6. Reports. Geospatial will prepare and deliver to the Company each month a
report containing rolling 12 month forecasts, unit and value sales, and
inventory levels as defined in Schedule 5.

 

4.7. Compliance with Labeling and Regulations. Geospatial agrees to store and
handle all Products according to their labeling. In distributing and selling the
Products, and making claims for the Products, Geospatial shall comply with all
applicable laws and regulations, and shall make only such claims for the
Products as are contained in the labeling and other materials supplied by the
Company.

 

4.8. Returns. If any Products are returned to Geospatial by its customers,
Geospatial shall promptly inform the Company and hold such Products separate
from its inventory until the disposition of such Products is agreed by the
Company and Geospatial. Geospatial shall in no event return such Products to its
customers nor repackage, relabel or resell them in any manner whatsoever. The
Company shall cooperate promptly with Geospatial to ensure that such Products
are disposed of or otherwise dealt with in accordance with all applicable laws
and regulations. Returns will not be reimbursed except for defective products
when accompanied by the appropriate complaint form in accordance with
Section 10, below.

 

5. Orders and Shipments

 

5.1. Orders. Geospatial shall e-mail and fax all orders to the Company or its
designated liaison at e-mail sales@reduct.net and fax number +32 35 41 77 31 or
such other e-mail address(es) and fax number(s) as the Company may designate
hereafter by written notice to Geospatial.

 

5.2. Delivery Schedule for Company Products. As soon as practicable after
receipt of a written order, the Company will notify Geospatial in writing
whether Geospatial’s order for Products is accepted or rejected and, if
accepted, of the date or dates on which delivery is expected be made. The
Company will use its best efforts to fill all orders placed by Geospatial on the
delivery dates specified. However, the Company shall not be responsible for any
loss or liability suffered by Geospatial as a result of delay in delivery of any
order.

 

5.3. Shipment. Delivery will be EXW (Incoterms) Company. All deliveries
hereunder will be made in the Company’s standard shipping packages. Geospatial
is responsible for all customs, duties and all other formalities defined by EXW
(Incoterms) from the Company’s bonded warehouse to the desired destination.

 

5.4.

Acceptance. Geospatial shall inspect all goods promptly upon receipt thereof and
may reject any goods which fail in any significant respect to meet the Company’s
acceptance specifications prevailing on the date of delivery. Goods not rejected
by written notification to the Company within fourteen (14) calendar days of
receipt shall be deemed to have been accepted. Rejected goods shall be returned
freight prepaid to the Company within ten (10) calendar days of rejection. As
promptly as possible but not

 

 

Page 5 of 30



--------------------------------------------------------------------------------

 

later than thirty (30) calendar days after receipt by the Company of properly
rejected goods, the Company shall, at its option and expense, either repair or
replace properly rejected goods. The Company will prepay transportation charges
back to Geospatial and shall reimburse Geospatial for any costs of
transportation incurred by Geospatial in connection with the return to the
Company of properly rejected goods.

 

6. Prices and Payments; Retention of Title; Cessation of Shipments When Past Due

 

6.1. Prices and Payments. The prices to be paid to the Company by Geospatial for
the Company Products are initially those set forth in Schedule 6.1. However, the
Company shall be entitled to change any and all of such prices at any time or
times by giving at least ninety (90) U.S. business days’ advance written notice
of the new price(s) to Geospatial. The prices applicable to the Company Products
in any shipment shall be those in effect on the date when the order for them was
received by the Company in accordance with Paragraph 6 above. All prices are EXW
(Incoterms) Company. The Company shall invoice Geospatial for each shipment when
the order is made, and Geospatial shall pay the Company 50% of the amount to be
invoiced upon order and 50% in advance of shipment via bank transfer. All
payment will be made to:

 

Beneficiary:    Reduct NV Bank:    KBC Bank Address:   

Trade Mart, Atomiumsquare 120

1080 Brussel, Belgium

Account nr:    735-0030244-65 IBAN:    BE18 7350 0302 4465 BIC:    KREDBEBB Us
Corresponding Bank:    KBC Bank, New York Account nr:    026008248 BIC:   
KREDUS33

 

6.2. Retention of Title. Until the Company receives the purchase price fully in
cash, the Company retains the legal property in the Products.

 

6.3. Late Payment. The Company shall not be obliged to accept or fill any orders
from Geospatial during any period when any amount due from Geospatial is past
due.

 

6.4 Taxes. Subject to Section 6.3, Geospatial shall bear all applicable federal,
state, municipal and other government taxes (such as sales, use or similar
taxes), all customs duties, imposts, and similar charges, and all personal
property taxes assessable on the Products after delivery.

 

7. Other Parts and Services

 

7.1. Spares, Accessories, Supplies and Maintenance Tools. During the term of
this Agreement, the Company will sell to Geospatial such spares, accessories,
supplies and maintenance tools relating to the Products as Geospatial may order
for delivery at prices that are mutually agreed by the Parties. All such orders
shall be subject to acceptance and assignment of delivery dates in accordance
with Section 5 and 6.

 

 

Page 6 of 30



--------------------------------------------------------------------------------

7.2. Service Instruction. The Company agrees, upon the written request of
Geospatial, to have a reasonable amount of training provided by the Company or
authorized manufacturers or any other authorized party appointed by the Company
to Geospatial to enable Geospatial’s technicians to carry out the service
functions, as specified in Section 5.4. Upon request by Geospatial, Company
shall provide the aforementioned training at a facility designated by
Geospatial, provided that Geospatial reimburse Company for reasonable travel and
lodging expenses incurred in connection therewith.

 

8. Trademarks, Processes and Intellectual Property

The Company shall, at its own expense (or that of its Affiliates), pay for such
trademark and trade name registrations in the Territory as are determined in the
sole discretion of the Company to be necessary to allow Geospatial to distribute
the Products there. All such trademarks and trade names shall be filed on behalf
of and in the name of the Company (or its Affiliates), and shall be owned
exclusively by the Company (or its Affiliates), subject only to the grant of
License Rights in this Agreement. Geospatial agrees that it will not procure
either directly or indirectly the registration of any trademark or trade name
used by the Company or its Affiliates anywhere in the world without the written
consent of the Company. Geospatial recognises the validity of, and the Company’s
and its Affiliates’ rights to use, the trademarks, trade names, labels, cartons,
processes, formulations, methods and patents (collectively referred to as
“trademarks, processes and intellectual property”) utilised by the Company in
connection with the Products, and agrees that Geospatial will not do or cause to
be done, directly or indirectly, anything which might adversely affect the
trademarks, processes and intellectual property or the ownership of them. Upon
the termination of the License Rights pursuant to this Agreement, Geospatial
will retain no rights in any REDUCT and REDUCT related trademarks, processes,
methods, know-how or other intellectual properties.

 

9. Product Registrations and Permits; Transfer

 

9.1. The Company shall obtain, in the Company’s name, and at the Company’s own
expense and at no cost to Geospatial, any and all new registrations necessary or
proper for distribution of the Products in the Territory.

 

9.2. Geospatial shall obtain and maintain, in its own name, and at its own
expense and at no cost to the Company, any and all other licenses, permits and
governmental approvals which may be necessary or proper for the importation and
delivery to Geospatial, and resale by Geospatial of the Products in the
Territory.

 

9.3. Upon the Company’s request after the termination of this Agreement,
Geospatial shall promptly transfer to the Company or the latter’s designee all
such licenses, permits and governmental approvals standing then in Geospatial’s
name which may legally be transferred to the Company or the latter’s designee,
and which are necessary or proper for the importation into and resale of the
Products in the Territory.

 

 

Page 7 of 30



--------------------------------------------------------------------------------

10. Complaints

Within ten (10) days, or such shorter period as may be required by law, after
Geospatial learns of any complaint about any of the Products, involving a real
or possible product defect or adverse reaction, Geospatial shall make a full
written report concerning the complaint to the Company and shall cooperate fully
with the Company and any government agencies concerned in investigating and
resolving the complaint. In addition to making such full written report to the
Company, Geospatial shall inform the Company of any complaint about any of the
Products as soon as is practicable after Geospatial learns of the complaint.

 

11. Representations, Warranties and Covenants

 

11.1. Each Party represents and warrants that it has full right, power, and
authority to enter into this Agreement and to perform its obligations and duties
under this Agreement, and that the performance of such obligations and duties
does not conflict with or result in a breach of any other agreements of such
party or any judgment, order, or decree by which such party is bound.

 

11.2. The Company represents, warrants and covenants that:

 

  11.2.1. The Company will not Transfer, assist any third party to Transfer, or
otherwise make available for use in the Territory any Product or Mark to a party
other than Geospatial or, through Geospatial or at its direction, to an
End-User.

 

  11.2.2. The Company will include or require inclusion in all sales, license,
distribution or similar agreements under which Products are made available to a
party other than Geospatial or, through Geospatial or at its direction, an
End-User (a) a requirement that such Products not be used, not be permitted for
use and not be resold or Transferred for use in the Territory; and (b) a
provision stating that any warranty associated with the Products shall become
immediately, automatically and entirely void should the provision described in
(a) of this paragraph be violated.

 

  11.2.3. The Company will comply with and otherwise respect the exclusivity
rights granted Geospatial as set forth in Section 3 of this Agreement.

 

11.3. The covenants set forth in Sections 12.2.1 and 12.2.2 of this Agreement
are intended to “run with” the License Rights. Accordingly, if the Company
assigns to any third party any of its intellectual rights that relate to the
License Rights, the Company covenants that the assignment agreement will include
a provision pursuant to which the assignee agrees that its ownership of such
intellectual property right is subject to, and it will comply with and honor,
the aforementioned covenants.

 

 

Page 8 of 30



--------------------------------------------------------------------------------

11.4. For one (1) year from the date of delivery to Geospatial’s original
End-User, but no longer than sixteen (16) months from delivery to Geospatial,
the Company warrants the Products to be free from defects in material and
workmanship and the Company Products shall further be free from material
defects, program errors, and nonconformities and shall otherwise perform in all
material respects in the manner specified in the documentation and other written
materials provided to Geospatial. In event of breach of the warranty set forth
in this paragraph, the Company’s obligation is limited to replacing, on an
exchange basis, the defective parts or repairing the Company Products. All
replaced parts will become the property of the Company. This warranty will not
apply if repair or parts replacement is required because of accident, neglect,
misuse, transportation or cause other than ordinary use. This warranty does not
apply to any articles which have been repaired or altered except by the Company,
except that the warranty shall not be affected by (a) any repair or alteration
of a Product by a technician or other personnel employed or retained by
Geospatial and trained as required under this Agreement (unless the defect is
caused by negligence or intentional misconduct in the course of such repair or
alteration) or (b) any modification of the Company Product by or on behalf of
Geospatial, if and to the extent that such modification is not the cause of any
such defect or failure to perform.

 

11.5. THE FOREGOING WARRANTIES ARE IN LIEU OF ALL OTHER WARRANTIES, EXPRESS OR
IMPLIED, INCLUDING BUT NOT LIMITED TO THE IMPLIED WARRANTIES OF MERCHANTABILITY
AND FITNESS FOR A PARTICULAR PURPOSE.

 

12. Limitation of Liabilities and Damages

 

12.1. The Company will not be liable for any damages caused by Geospatial’s
failure to fulfill Geospatial’s responsibilities as to proper installation, or
the End-User’s failure to fulfill its responsibilities as to proper use,
management and supervision of the Product.

 

12.2. Neither Party shall be liable under any circumstances for any indirect,
special, consequential, punitive or exemplary damages, nor for potential lost
income, even though such damages are attributable in whole or in part to a
breach of this Agreement.

 

13. Reproduction

Geospatial has the right to reproduce, at Geospatial’s expense, the Company’s
documentation relating to the Products, with the exception of software, and to
use such documentation in connection with sale of the Products. Reproductions of
the Company’s trademarks, logos, symbols, etc., shall be the true reproductions
and shall be done photographically or its equivalent.

 

 

Page 9 of 30



--------------------------------------------------------------------------------

14. Markings

Geospatial will not remove or make or permit any alterations in any tags, labels
or other identifying markings placed by the Company on any of the Products of
the Company.

 

15. Product Change

The Company reserves the right to make modifications in the Products at any time
but shall not be obligated to implement such modifications in Products which
have previously been delivered.

 

16. Confidential Information

 

16.1. Each Party acknowledges that it (“Recipient”) will receive confidential
and proprietary information of the other (“Disclosing Party”) in the course of
performing this Agreement (“Confidential Information”). Such Confidential
Information is defined as all non-public information which is furnished by the
Disclosing Party or its Representatives, regardless of whether specifically
identified as proprietary or confidential together with any and all proprietary
data, trade secrets, know-how, ideas, principles, concepts, analyses,
techniques, methodologies or other documents that may be reasonably regarded as
confidential under the circumstances. A Party’s “Representatives” will be deemed
to include each Person that is or becomes (i) a subsidiary or other affiliate of
such party, or (ii) an officer, director, employee, partner, attorney, advisor,
accountant, agent or representative of such party or any such Party’s
subsidiaries or other affiliates. The term “Person” will be broadly interpreted
to include any individual and any corporation, partnership, entity, group,
tribunal or governmental authority.

 

16.2. The Recipient hereby agrees that Confidential Information will be used
solely for the purposes of performing the Agreement and shall not use the
Confidential Information received from the Disclosing Party for any purpose
other than as specified in and contemplated by this Agreement. The recipient
shall protect the confidentiality of the Confidential Information using at least
the same measures it takes to protect its own confidential information of like
kind, and shall restrict and direct to restrict access to Confidential
Information to its Representatives, personnel (including to subcontractors,
attorneys, agents and advisors) to the extent necessary for performance of their
legitimate duties, provided that such Representatives, personnel are bound by
confidentiality obligations with respect to that Confidential Information that
are at least equivalent to the limitations of this Section.

 

16.3.

The Confidential Information of the Disclosing Party (together with any
Confidential Information developed by the Recipient based upon the Confidential
Information of the Disclosing Party both during the course of negotiations for a
potential transaction, Agreement and during the Agreement itself) shall remain
the property of the Disclosing Party. Specifically, nothing in this Agreement
shall be construed as granting or conferring (either directly or indirectly) to
the Recipient any right, title or license of use (except to the extent provided
for in the Software License Agreement in Schedule 4) in respect of any
Confidential Information. The Recipient shall not be liable for disclosure of
any such Confidential

 

 

Page 10 of 30



--------------------------------------------------------------------------------

 

Information if such Confidential Information: (i) is now or hereafter comes into
the public domain through no breach of this Agreement and through no fault of
the Recipient; or (ii) was known to the Recipient prior to the effective date of
this Agreement, and the Recipient can prove this from its written records, or
(iii) was received from a third party legally entitled to disclose such
Confidential Information, or (iv) was disclosed by the Recipient with prior
written approval of the Disclosing Party, or (v) is required to be disclosed by
the Recipient by applicable law, legal process or any regulatory authority or
stock exchange having jurisdiction to be disclosed, but then only to the extent
that such law, legal process, regulatory authority or stock exchange would
require disclosure notwithstanding an obligation of confidentiality hereunder.
In the case of (v) above, the Party being requested to disclose Confidential
Information shall, to the extent permitted by law, promptly notify the other
Party of such request. The Recipient shall make reasonable efforts to obtain a
protective order or other reliable assurance that any Confidential Information
required to be disclosed is treated confidentially. Confidential Information
shall be destroyed, with certification of such destruction provided upon the
other Party’s request, or, upon request, returned, in either case upon the
termination or expiration of this Agreement.

 

16.4 Subject to Section 16.1, 16.2 and 16.3 above, the terms (although not the
existence) of this Agreement and any attachments and schedules hereof shall be
considered Confidential Information. The Parties agree and understand that
summary or full descriptions or disclosure of this Services Agreement may be
required under applicable securities laws or otherwise, for purposes of review
by potential investors or otherwise, and agree to permit such disclosures.

 

17. Termination and Effect; Waiver of Compensation

 

17.1. Each Party shall have the right to terminate this Agreement at any time by
written notice to the other, in the event of:

 

  17.1.1. the failure by the other to cure its breach of any provision of this
Agreement within sixty (60) calendar days after its receipt of written notice of
such breach from the terminating Party, (hereinafter the “Cure”), except that in
case Geospatial does not meet the agreed Intercompany Sales schedule, loss of
exclusivity can be immediate; or

 

  17.1.2. the other’s making any general assignment of assets for the benefit of
creditors, or the like; or of the commencement of any proceedings to have the
other liquidated or declared insolvent or bankrupt, or the like. In the event
the Company is subject to any general assignment of assets for the benefit of
creditors, or the like, the Company will have the right to assign the Agreement
to an Affiliate; or

 

 

Page 11 of 30



--------------------------------------------------------------------------------

  17.1.3. payments are received past their due date for a fourth time or more
and Geospatial fails to cure within 7 days of receipt of notice. In this case
the Company can decide to terminate the Agreement or the exclusivity.

 

17.2. The expiration or termination of this Agreement for any reason shall not
affect the respective obligations of the Parties which have become fixed by the
effective date of expiration or termination, including but not limited to
Geospatial’s obligation to accept delivery of and pay for all Products ordered
by it prior to the effective date of expiration or termination.

 

17.3. Subject to Section 20 below, upon any termination or expiration of this
Agreement and of the License Rights and Distribution Rights conferred hereunder,
Geospatial shall promptly return to the Company all marketing and selling
materials, all manuals, all technical data and all other documents and copies
thereof previously supplied by the Company. In addition, upon any such
termination or expiration, Geospatial shall cease using the Company’s name,
trademarks or trade names.

 

18. Bankruptcy

 

18.1. In the event that the Company files a petition under relevant bankruptcy
law or that an involuntary petition (or its equivalent under relevant law) shall
be filed against the Company, the Parties intend that Geospatial shall be
protected in the continued enjoyment of its rights as a licensee hereunder to
the maximum feasible extent under applicable law.

 

18.2. In the event Geospatial files a petition under the bankruptcy laws of the
United States or the bankruptcy laws of their equivalent in any other nation, or
that an involuntary petition (or, in case of other nation’s laws, its
equivalent) shall be filed against Geospatial, then Geospatial agrees hereby
that, in the interest of enabling the Company to identify the users of the
Reduction data transfer software, X-Traction data processing software and in the
interest of enabling the Company to assess Company Products warranty provisions
still in effect, Geospatial shall transfer to the Company a list identifying
each customer, End User by name, address and designation of each type of
practice of business during the whole of sixteen (16) months preceding such
filing of petition or involuntary petition and the Parties intent hereby that
this Agreement, as to the rights set out herein and any Company duties already
performed, is not an executory contract and that the Company has fully performed
its obligations under the Agreement.

 

19. Notices

Any notice to be given under this Agreement by one Party to the other shall be
in writing, and shall be deemed to have been sufficiently given for all purposes
if: (1) faxed to the Party to be noticed at the fax number shown for it below
(or to such other fax number as the Party to be notified may hereafter have
designated by prior written notice to the party giving notice); or (2) sent to
the

 

 

Page 12 of 30



--------------------------------------------------------------------------------

addressee and address shown for it below (or to such other addressee and address
as the party to be notified may hereafter have designated by prior written
notice to the party giving notice) by and method of mail, or overnight courier,
requiring a return receipt:

 

If to the Company    If to Geospatial Otto Ballintijn    Mark A. Smith Reduct
N.V.    Geospatial Mapping Systems Inc. Satenrozen 1a, box 2    229 Howes Run
Road 2550 Kontich, Belgium    Sarver, PA 16055, USA Fax: +32 (0)3 451 7731   
Fax: +1 724-353-3049    with a copy to:    Robert L. Vitale, Esq.    Paul,
Hastings, Janofsky & Walker LLP    75 East 55th Street    New York, NY 10022,
USA    Fax: +1 212-230-7786

 

20. Force Majeure

Except for the obligation to pay money when due, each Party shall be excused
from its obligations under this Agreement while prevented from performing them
by any cause beyond its reasonable control, including, without limiting the
generality of this provision, fire, storm, earthquakes, cyclone, war, enemy
action, embargo, strike, lock-out, labour-trouble, transportation difficulties,
inability to obtain fuel, power, supplies, raw materials, accidents, explosion,
riot, insurrection or expropriation of the plants by governmental authority, or
for failure to make delivery if the same is prevented of delayed by governmental
authority or as a result of requisitioning for allocation to others by any
governmental authority (in each case, a “Force Majeure Event”). Notwithstanding
the foregoing, Geospatial shall not be obligated to pay money for services or
Products not provided by Company, even if due to a Force Majeure Event.

 

21. Waiver

The failure of either Party to insist upon strict performance of any provision
of this Agreement or to exercise any right under it shall not constitute a
waiver of that provision or right in any other instance.

 

22. Severability

If any of the provisions of this Agreement is adjudicated by an arbitrator or
court of competent jurisdiction to be invalid, illegal or unenforceable, the
validity, legality and enforceability of its remaining provisions shall not in
any way be affected or impaired, and the provision shall be applied (and Company
and Geospatial shall promptly meet to negotiate in good faith and agree to amend
such provision) in a manner which carries out the Parties’ original intent
insofar as is practicable and in accordance with applicable law.

 

 

Page 13 of 30



--------------------------------------------------------------------------------

23. Assignment

The Distributor shall not have the right to sell, assign, transfer or encumber
this Agreement, or any of its rights or obligations hereunder, without first
obtaining the other Party’s consent in writing. Notwithstanding the foregoing,
each Party shall have the right to assign any and all of its rights under this
Agreement, and to delegate any and all of its obligations under it, to
Affiliates.

 

24. Governing Law; Arbitration

 

24.1. This Agreement shall be governed and construed in all respects in
accordance with Belgian law, without reference to its rules regarding choice or
conflict of laws. The parties expressly waive any right to any forum to which
they may otherwise be entitled.

 

24.2. The parties agree that the United Nations Convention on Contracts for the
International Sale of Goods shall not apply to this Agreement.

 

24.3. Any dispute arising under this Agreement (including a dispute regarding
the arbitrabiliry of such dispute) shall be submitted to binding arbitration
before the International Court of Arbitration of the International Chamber of
Commerce, in accordance with the International Chamber of Commerce Arbitration
Rules and the following provisions (and, if there is a conflict on any
particular point between the following provisions and the International Chamber
of Commerce Arbitration Rules, then the following provisions shall prevail on
that point):

 

  24.3.1. The arbitration shall be conducted entirely in Belgium and in the
English language; and

 

  24.3.2. Each party to the arbitration shall be entitled to be represented by
legal counsel of its own choosing; and

 

  24.3.3. The arbitrator shall be empowered to interpret and apply this
Agreement as written, but shall have no authority to add to it, delete from it
or modify it in any way, whether retroactively or prospectively; and

 

  24.3.4. The arbitrator shall have authority to award only such monetary
remedies as are consistent with Section 12 hereof; and

 

  24.3.5. The arbitrator may award injunctive relief, as appropriate, whether of
interim or final nature, and

 

  24.3.6. Each Party to the arbitration shall pay its own attorneys’ fees and
costs, and shall pay the fees and costs of the arbitrator(s), and those of the
International Chamber of Commerce in equal portions.

 

 

Page 14 of 30



--------------------------------------------------------------------------------

24.4. The Parties recognise and agree that breach of certain provisions of this
Agreement, including but not necessarily limited to Section 17 hereof, would
cause irreparable harm to the non-breaching Party. Nothing in this Section shall
be construed to prohibit or restrict a Party from seeking injunctive relief from
a court to restrain any such breach or threatened breach, but only so long as
necessary until an arbitrator can be empanelled and adjudicate the need for such
relief. The Parties agree that jurisdiction to grant the relief contemplated by
this paragraph shall rest exclusively in the courts located in Antwerp, Belgium.

 

25. Entire Agreement

This Agreement and its attachments and schedules, including the Standard
Software License attached hereto, set forth the entire agreement of the Parties
as to its subject matter, and supersedes all prior and contemporaneous
representations, understandings and agreements, whether oral or written, with
respect thereto. This Agreement may be modified only by a writing signed by both
Parties, and may not in any event be modified by any purchase order,
acknowledgement, standard terms of sale, invoice or the like; except that this
Agreement shall be supplemented by statements on purchase orders (consistent
with all other provisions of this Agreement) of quantities of products to be
shipped.

 

28. Counterparts.

This Agreement is executed in two counterparts, each Party recognizing having
received one copy.

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

 

GEOSPATIAL MAPPING SYSTEMS, INC.

 

By:   Mark A. Smith Title:   Chairman/CEO REDUCT NV

 

By:   Otto Ballintijn Title:   Director

 

 

Page 15 of 30



--------------------------------------------------------------------------------

Schedule 1

Product description

 

Company Product   

DR-3.1 Pipeline Mapping System

    

Component Code

  

Brief Component Description

   OMU-31    Orientation Measurement Unit with integrated wheel set    Reduction
3.1    Stand-alone Single-User OMU Communication Software    X-Traction 3.1   
Stand-alone Single-User Data Processing Software    OBC3X    OMU Battery Charger
   CU3X    Control Unit    FCU3X    Field Control Unit    LPC3X    Pre-installed
Laptop PC    LPC3X-R    Ruggidized laptop PC    FC31    Custom Flight Case

 

Company Product   

DR-HDD-4.1 Pipeline Mapping System

    

Component Code

  

Brief Component Description

   OMU-84441    Orientation Measurement Unit    Reduction 4.1    Stand-alone
Single-User OMU Communication Software    X-Traction 4.1    Stand-alone
Single-User Data Processing Software    OBC3X    OMU Battery Charger    CU3X   
Control Unit    FCU3X    Field Control Unit    LPC3X    Pre-installed Laptop PC
   LPC3X-R    Ruggidized laptop PC (upgrade price)    FC31    Custom Flight Case
   SA50S17    Single Wheel Spacer Units (one with odometer)    SA50S35    Single
Wheel Spacer Units (one with odometer)    SA90S35    Single Wheel Spacer Units
(one with odometer)    SA90S70    Single Wheel Spacer Units (one with odometer)
   SA140S80    Single Wheel Spacer Units (one with odometer)    SA140S150   
Single Wheel Spacer Units (one with odometer)    SA185S190    Single Wheel
Spacer Units (one with odometer)    DA50S17    Double Wheel Spacer Units (one
with odometer)    DA50S35    Double Wheel Spacer Units (one with odometer)   
DA90S35    Double Wheel Spacer Units (one with odometer)    DA90S70    Double
Wheel Spacer Units (one with odometer)    DA140S80    Double Wheel Spacer Units
(one with odometer)    DA140S150    Double Wheel Spacer Units (one with
odometer)    DA185S190    Double Wheel Spacer Units (one with odometer)    28XS
   Wheel set (including 2 odometer wheels)    50XS    Wheel set (including 2
odometer wheels)    35L    Wheel set (including 2 odometer wheels)    50L   
Wheel set (including 2 odometer wheels)    80L    Wheel set (including 2
odometer wheels)    100L    Wheel set (including 2 odometer wheels)    140L   
Wheel set (including 2 odometer wheels)

 

 

Page 16 of 30



--------------------------------------------------------------------------------

Schedule 1.7

MARKS

 

Mark

  

Territory

   Status

Reduct

   North America. South America, Australia    Registration Pending

Reduct Pipeline Mapping Systems

   North America. South America, Australia    Registration Pending

Reduct Digital Duct Detection

   North America. South America, Australia    Registration Pending

DuctRunner

   North America. South America, Australia    Registration Pending

 

 

Page 17 of 30



--------------------------------------------------------------------------------

Schedule 3.1

 

Period

  

Intercompany Sales (IS)

   Exclusivity fee against IS performance       70%-80%    80%-90%    90%-110%
   110%-120%    120%

2006

   € 550,000    € 150,000    € 125,000    € 100,000    € 75,000    € 50,000

2007

   €1,700,000    € 255,000    € 150,000    € 100,000    € 75,000    € 50,000
2008    €3,000,000    € 450.000    € 300,000    € 100,000    € 50,000    € 0
2009    €5,500,000    € 825,000    € 550,000    € 100,000    € 50,000    € 0
2010    €7,750,000    € 1,162,500    € 775,000    € 100,000    € 50,000    € 0
2011 +    15% annual growth (incl. Inflation)    € 1,162,500    € 775,000    €
100,000    € 0    € 0

 

 

Page 18 of 30



--------------------------------------------------------------------------------

Schedule 3.3

[LIST ALL CONTRACTS THAT ALLOW SALE/USE OF PRODUCTS IN

TERRITORY, AS PER 3.3]

NONE

 

 

Page 19 of 30



--------------------------------------------------------------------------------

Schedule 4

Standard Software License

IMPORTANT NOTICE

READ THE TERMS AND CONDITIONS OF YOUR LICENSE AGREEMENT CAREFULLY BEFORE OPENING
THE MEDIA PACKAGE. THE LICENSE AGREEMENT TOGETHER WITH ANY APPLICABLE ADDENDUM
REPRESENTS THE ENTIRE AGREEMENT BETWEEN YOU (THE “LICENSEE”) AND THE LICENSOR.
(“REDUCT”) CONCERNING THE PROGRAM(S) AND DOCUMENTATION DELIVERED HEREUNDER. BY
OPENING THE MEDIA PACKAGE, YOU ACCEPT THE TERMS OF THIS AGREEMENT. IF YOU ARE
NOT WILLING TO DO SO, RETURN THE UNOPENED PACKAGE IMMEDIATELY FOR A FULL REFUND.

 

 

Page 20 of 30



--------------------------------------------------------------------------------

1. DEFINITIONS.

 

1.1. “Reduct”, for purposes of this Agreement, means the corporate entity of the
Reduct Group designated by Reduct NV, Satenrozen 1 a- B2; B-2550, Kontich,
Belgium, or any other affiliate of the Reduct Group as being the legally
entitled license holder.

 

1.2. “Licensee” means you, whether an individual or an entity, to whom Reduct
grants the License, and who is responsible for complying with the contractual
obligations of the License, and ensuring that anyone permitted access to the
Programs also complies with such obligations.

 

1.3. “Affiliate” means a legal entity which is controlled by, or controls, or is
under common control with Licensee. Control means (i) beneficial ownership of at
least fifty percent (50%) of the voting securities of a corporation or other
business organization with voting securities, or (ii) a fifty percent (50%) or
greater interest in the profits and capital of a partnership or other business
organization without voting securities.

 

1.4. “Documentation” means the user guides, if any, accompanying delivery of a
Program, as may be updated from time to time. Documentation may be delivered in
printed and/or online forms, and in one or more languages.

 

1.5. “Internal Operations” means the use of a Program by employees of Licensee
or an Affiliate on behalf of the Licensee.

 

1.6. “Licensed User” means a user of the Programs, designated by the Licensee as
authorized to use the Programs for Licensee’s Internal Operations, to the extent
permitted by the License Option acquired.

 

1.7. “License Option” means the specific rights, restrictions, and obligations
under which Licensee may install and use a Program pursuant to this Agreement,
including those related to the permitted Installation Type(s) as described under
Section 4, and including restrictions associated with the License being an
“Annual License”, or “Perpetual License” as described under Section 8.

 

1.8. “Licensor” means the person who, or entity which, grants a license to
Reduct to redistribute that person’s or entity’s intellectual property.

 

1.9. “Program” means the computer software delivered and licensed hereunder,
including Documentation, enhancements and error corrections. Each product from
Reduct is a separate Program.

 

1.10. “Third Party” means any person or legal entity that is not Reduct, the
Licensee, or an Affiliate.

 

 

Page 21 of 30



--------------------------------------------------------------------------------

2. LICENSE GRANT.

 

2.1. Reduct hereby grants to Licensee, subject to the terms of this Agreement, a
nonexclusive license (the “License”) to install and use the Programs solely on
computer systems controlled by Licensee, in accordance with the License Option
acquired and associated permitted Installation Type provisions contained herein,
and solely for Internal Operations.

 

3. LICENSE RESTRICTIONS.

The License is subject to the express restrictions set forth below. Licensee
shall not, and shall not permit any Third Party to:

 

3.1. modify, or create any derivative work of, any part of the licensed
Programs, except as expressly permitted herein;

 

3.2. adapt, translate, copy, or convert all or any part of a Program in order to
create software, a principal purpose of which is to perform the same or similar
functions as Programs licensed by Reduct or to replace any component of the
Programs;

 

3.3. rent, lease, or loan the Programs; use the Programs for supporting Third
Parties’ use of the Programs, time share the Programs, or provide service bureau
use;

 

3.4. disassemble, decompile, reverse engineer the Programs or otherwise attempt
to gain access to its method of operation or source code (other than files
provided for convenience in source code form by Reduct);

 

3.5. sell, license, sublicense, publish, display, distribute, disseminate,
assign, or otherwise transfer (whether by sale, exchange, lease, gift, or
otherwise) to a Third Party the Programs, any copy or portion thereof, or any
License or other rights thereto, in whole or in part, without Reduct’s prior
written consent, except as expressly permitted herein;

 

3.6. alter, remove, or obscure any copyright, trade secret, patent, trademark,
logo, proprietary and/or other legal notices on or in copies of the Programs;

 

3.7. use Reduct’s name, trade names, logos, or other trademarks of Reduct or any
of its Affiliates or Licensors in any advertising, promotional literature or any
other material, whether in written, electronic, or other form, distributed to
any Third Party, except in the form provided by Reduct, and then solely for
purposes of identifying Reduct’s Programs;

 

3.8. provide access (directly or indirectly) to the Programs via the Web or
Internet Application, or any file-sharing method or system, without acquiring an
express license from Reduct to do so;

 

 

Page 22 of 30



--------------------------------------------------------------------------------

3.9. copy, make available for copy, or otherwise reproduce the Programs, in
whole or in part, except either (a) as may be required for their installation
into computer memory for the purpose of executing the Program in accordance with
the License Option and associated permitted Installation Type(s), (b) as
expressly permitted herein;

 

3.10. access or use Programs that Licensee is not currently licensed to access
or to use;

 

3.11. disclose the personal license password and/or license file to a Third
Party or allow them to be used except for installation and use of the Programs
as provided herein;

 

3.12. republish the Documentation; and/or

 

3.13 create a server, for code generation, compilation, or other Programs.

 

4. PERMITTED INSTALLATION TYPE

The License Option permits only the Standalone Named User Installation Type.
Program use is restricted to the single, designated Named User. Program(s) may
only be installed and operated on one individual, standalone computer, provided
the Program(s) are only accessible to, and operated by, the Named User(s) for
that License. Network installation is prohibited. The locations of the
standalone computers used by the Named User to run the Program(s) are not
limited; the computers may be located at work or on a laptop. Licensee may only
designate one Licensed User access to or use of the Programs under each Named
User License. Licensee may replace the Named User for a Program, whether
temporarily or not, no more than four (4) times per year.

 

5. NONCOMPETITION

Licensee agrees not to use the Programs, derivative forms, generated forms, or
Program Components to distribute its own or a third Party’s application, a
principal purpose of which, as reasonably determined by Reduct, is to perform
the same or similar functions as Programs licensed by Reduct or which replaces
any component of the Programs. Licensee shall not otherwise use the Programs to
compete with the products or businesses of Reduct, including by distributing
libraries, or any form of an entire Program or a substantial portion of a
Program.

 

6. RETENTION OF RIGHT, TITLE AND INTEREST BY REDUCT AND ITS LICENSORS.

The Programs shall at all times remain the property of Reduct and/or Reduct’s

 

 

Page 23 of 30



--------------------------------------------------------------------------------

Licensors and Licensee shall have no right, title, or interest therein, except
as expressly set forth in this Agreement. Licensee shall take appropriate action
by instruction, agreement, or otherwise with any persons permitted access to the
Programs, so as to enable Licensee to satisfy its obligations under the terms of
this Agreement.

 

7. LICENSES FOR THIRD PARTY SOFTWARE.

Reduct has been granted licenses to distribute certain Third Party software. As
a condition of those licenses, Reduct is required to distribute the software to
Licensee subject to specific terms and conditions, which may be different from
or additional to those contained herein for Reduct’s Programs. Licensee
understands and agrees that acceptance of this Agreement also confirms
Licensee’s acceptance of the applicable provisions for use, including the
restrictions on use, of such Third Party software. Licensee may contact Reduct
to obtain the current applicable provisions. Licensee’s breach of the applicable
provisions of any Third Party’s license terms shall also be considered a
material breach of this Agreement.

 

8. LICENSE DURATION ( “TERM”).

This Agreement shall continue until the earlier of (a) termination by Reduct or
Licensee as provided below, or (b) such time as there are no Programs being
licensed to Licensee hereunder.

 

8.1. For Annual Licenses: Licensee understands and agrees that each Annual
License will expire automatically/ immediately after its corresponding one
(1) year period, unless Licensee renews its License by remitting the then
current annual License fee. Licensee understands that the Programs will stop
operating unless Licensee pays the License fee and is provided new annual
passcodes.

 

8.2. For Term Licenses: Licensee understands and agrees that each Term License
will expire automatically immediately after the corresponding period of the term
licensed, unless Licensee renews its License by remitting the then current term
License Fee. Licensee understands that the Programs will stop operating unless
Licensee pays the license fee and is provided new term passcodes.

 

8.3. For Perpetual Licenses: Licensee shall have the right to use the Programs
indefinitely, subject to the termination provisions in this Agreement.

 

9. TERMINATION.

Reduct may terminate this Agreement and all Licenses granted hereunder by
written notice to Licensee if Licensee breaches any material term of this
License, including failure to pay any License fees due, and Licensee has not
cured such breach within sixty (60) days of written notification. Reduct may

 

 

Page 24 of 30



--------------------------------------------------------------------------------

immediately terminate upon notice this Agreement and all Licenses granted
hereunder should Licensee breach the terms and conditions of Sections 2, 3,
and/or 8. Licensee may terminate this License at any time, for any reason.
Licensee shall not be entitled to any refund if this License is terminated,
except for License fees paid for any Programs for which the Acceptance Period
has not expired at the time of termination. Upon termination, Licensee shall
promptly return all copies of the Programs in Licensee’s possession or control,
or promptly provide written certification of their destruction.

 

10. EXPORT CONTROL.

The Programs may be subject to U.S. export control laws or other (U.S. and
non-U.S.) governmental export and import laws and regulations. Notwithstanding
any other term of this Agreement or Third Party agreement, Licensee’s rights
under this Agreement may not be exercised by Licensee or any Third Party in
violation of such laws and regulations, nor may this Agreement be transferred to
any party where doing so would result in such a violation. The terms of any
limitation on the use, transfer, export or re-export of the Programs imposed by
Reduct in any Destination Control Statement or other document for the purpose of
export control shall prevail over any term in this Agreement. It shall be
Licensee’s responsibility to comply with the latest United States or other
governmental export and import regulations.

 

11. TAXES, DUTIES, CUSTOMS.

Absent appropriate exemption certificates or other conclusive proof of tax
exempt status, Licensee shall pay all applicable sales, use, excise,
value-added, and other taxes, duties, levies, assessments, and governmental
charges payable in connection with this Agreement or the Licenses granted
hereunder.

 

12. ASSIGNMENT.

Licensee may not assign or otherwise transfer this Agreement and its rights and
obligations hereunder, in whole or in part, by operation of law or otherwise,
without the written consent of Reduct. In the case of any permitted assignment
or transfer of or under this Agreement, this Agreement or the relevant
provisions shall be binding upon, and inure to the benefit of, the successors,
executors, heirs, representatives, administrators and assigns of the parties
hereto. Reduct may charge Licensee a fee for any permitted assignment.

 

13. LIMITATION OF LIABILITY.

The Programs should not be relied on as the sole basis to solve a problem or
implement a design whose incorrect solution or implementation could result in

 

 

Page 25 of 30



--------------------------------------------------------------------------------

injury to person or property. If a Program is employed in such a manner, it is
at the Licensee’s own risk and Reduct and its Licensors explicitly disclaim all
liability for such misuse to the extent allowed by law. Reduct and Reduct
Licensors’ liability for death or personal injury resulting from negligence or
for any other matter in relation to which liability by law cannot be excluded or
limited shall not be excluded or limited. Except as aforesaid, (a) any other
liability of Reduct and its Licensors (whether in relation to breach of
contract, negligence or otherwise) shall not in total exceed the amount paid to
Reduct under this Agreement, for the Program with respect to which the liability
in question arises; and (b) Reduct and its Licensors shall have no liability for
any indirect or consequential loss (whether foreseeable or otherwise and
including loss of profits, loss of business, loss of opportunity, and loss of
use of any computer hardware or software). Some states do not allow the
exclusion or limitation of incidental or consequential damages, so the above
exclusion or limitation may not apply to Licensee.

 

14. LIMITED WARRANTY/LIMITATION OF REMEDIES.

Reduct warrants that Reduct, on its own behalf or through its Licensors, has the
right to grant the License rights hereunder. Reduct warrants that the physical
media provided shall be free from defects in material and workmanship for a
period of ninety (90) days from delivery, or it will be replaced by Reduct at no
cost to Licensee. Reduct further warrants, for a period of one (1) year from
delivery or for the term of the License, whichever is less, that each copy of
each Program will conform in all material respects to the description of such
Program’s operation in the Documentation. In the event that a Program does not
operate as warranted, Licensee’s exclusive remedy and Reduct’s sole liability
under this warranty shall be the correction or workaround by Reduct of major
defects within a reasonable time. Should such correction or workaround be
impractical, Reduct may, at its option, terminate the relevant License and
refund the initial License fee paid to Reduct for such Program.

 

15. DISCLAIMER OF WARRANTIES.

Except for warranties expressly set forth in Section 13 and 14 of this Agreement
(or as implied by law where the law provides that the particular terms implied
cannot be excluded by contract), any and all Programs and Documentation are
delivered “as is” and Reduct makes and the Licensee receives no additional
express or implied warranties. Reduct and its Licensors hereby expressly
disclaim any and all other conditions, warranties, or other terms of any kind or
nature concerning the Programs and Documentation (including, without limitation,
any with regard to infringement, merchantability, quality, accuracy, or fitness
for a particular purpose or Licensee’s purpose). Reduct also expressly disclaims
any warranties that may be implied from usage of trade, course of dealing, or
course of performance. Except for the express warranties stated in Section 13
and 14 of this Agreement, the Programs and Documentation are provided with all
faults, and

 

 

Page 26 of 30



--------------------------------------------------------------------------------

the entire risk of satisfactory quality, performance, accuracy, and effort is
with Licensee. Reduct does not warrant that the Programs and Documentation will
operate without interruption or be error free. Some states and countries do not
allow limitations on how long an implied warranty lasts, so the above limitation
may not apply to Licensee. The warranty in Section 12 gives Licensee specific
legal rights and Licensee may also have other rights which vary from state to
state and country to country. Licensee accepts responsibility for its use of the
Programs and the results obtained therefrom.

 

16. GOVERNING LAW; JURISDICTION.

This Agreement shall be interpreted, enforced and construed and the rights of
the parties hereunder governed in all respects by the laws of Belgium, without
regard to its conflicts of law provisions, and both parties consent to the
jurisdiction of the courts located in Belgium and consent to the service of
process, pleadings and notices in connection with any and all actions initiated
in such courts. The parties agree that a final judgment in any such action or
proceeding shall be conclusive and binding and may be enforced in any other
jurisdiction. To the extent any governing law, treaty, or regulation is in
conflict with this Agreement, the conflicting terms of this Agreement shall be
superseded only to the extent necessary by such law, treaty, or regulation. If
any provision of this Agreement shall be otherwise unlawful, void, or otherwise
unenforceable, that provision shall be enforced to the maximum extent
permissible. In either case, the remainder of this Agreement shall not be
affected. The parties agree that the U.N. Convention on Contracts for the
International Sale of Goods shall not apply to this Agreement. The parties
further agree that the Uniform Computer Information Transactions Act, or any
version thereof, adopted by any state, in any form (“UCITA”), shall not apply to
this Agreement. To the extent that UCITA is applicable, the parties agree to opt
out of the applicability of UCITA pursuant to the Opt-Out provision(s) contained
therein.

 

17. COMPLIANCE AND AUDIT RIGHTS.

Licensee agrees to notify Reduct promptly upon discovery of any failure to
comply with one or more Licenses granted under this Agreement, or any failure to
comply with any other material term of this Agreement. To confirm Licensee’s
compliance with the terms and conditions of this Agreement, Licensee agrees to
allow Reduct to audit Licensee’s use of the Programs, and to provide Reduct
access to Licensee’s facilities and computer systems, and cooperation from
Licensee’s employees and consultants, as reasonably requested by Reduct in order
to perform such audit, all during normal business hours, and after reasonable
prior notice from Reduct. If an audit discloses that Licensee has failed to
comply with one or more Licenses, and such failure to comply could have in part
or in whole been avoided by Licensee having paid additional License fees to
expand the scope of the License or Licenses, then Licensee shall promptly pay
Reduct such Licensing fees (at Reduct’s then current rates) and, in addition to
paying the unpaid License fees, also reimburse Reduct the full cost of such
audit.

 

 

Page 27 of 30



--------------------------------------------------------------------------------

18. ENTIRE AGREEMENT.

This Agreement, and any applicable Addendum thereto including any documents
referenced therein are incorporated herein by reference, and contain the entire
understanding of the parties and may not be modified or amended except by
written instrument, executed by authorized representatives of Reduct and
Licensee. In the event of any conflict between this Agreement and any purchase
order executed by Licensee (whether executed before or after this Agreement),
this Agreement shall prevail.

 

 

Page 28 of 30



--------------------------------------------------------------------------------

Schedule 5

Periodic Report: Rolling Forecast

 

GeoSpatial Mapping Systems, Inc – Lead/Sales Management Program        
August 1, 2006

 

No.

  

Proposal/No.

  

Name

  

City

  

State

  

Regional Mgr.

  

Quote Value/No. Units

  

% Probability

  

Wt. Value $

  

Product

  

Est. Date of Sale

                                                                                
                                                                    

 

 

Page 29 of 30



--------------------------------------------------------------------------------

Schedule 6.1

Pricing

See Official Pricing Guide DR-HDD-4.1 issued 1-1-2006 and DR-3.1 Pipeline
Mapping System Official Price List issued 07-31-06 attached hereto by reference.

 

 

Page 30 of 30